FILED
F£azt 2023

Clerk, U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Courts for the District of Columbia
BRIAN KEITH ABNER, )
Plaintiff, §
v. § Civil Action No.  
FEDERAL BUREAU OF INVESTIGATION, §
Defendant. §
MEMORANDUM OPINION

This matter comes before the court on review of the plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

According to the plaintiff, his woes began "years ago due to [his] radioactive feet where
people can read [his] brain pattern on the telephones, radios and tv’s." Compl. at 1 (page
numbers designated by the Court). The plaintiff also has been assaulted and threatened by staff
at a state mental hospital and by staff and inmates at correctional institutions. See z`a’. at l-2. The
plaintiff apparently left Califomia after having been threatened by police officers in San Jose and
San Francisco. See ia’. at 2-4. The plaintiff believes that he "should have been placed on a
federal witness protection program island . . . where scientist[s] and engineers" would allow him
to leave only if "they found a way to deactivate [his] feet or . . . by death by natural causes." Ia'.
5-6. He demands damages of $5 million for "emotional suffering . . . because [he] was denied
[entry into] the federal witness protection program." Id. at 6.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). In Nez`tzke v.

Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Id. at 328. The trial
court has the discretion to decide whether a complaint is frivolous, and such finding is
appropriate when the facts alleged are irrational or wholly incredible. Dentorz v. Hernandez, 504
U.S. 25, 33 (1992).

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Hairzes v. Kerrzer, 404
U.S. 519, 520 (1972). Having reviewed the plaintiffs complaint, the Court concludes that what
factual contentions are identifiable are baseless and wholly incredible. The complaint is
frivolous and it must be dismissed. See 28 U.S.C. § l9l5(e)(l)(B).

An Order consistent with this Memorandum Opinion is issued separately.

/ZM/% %/)»/

United Stax€/s l)istrictLJudge

DATE; /Q/{/_y,,,»/g